Stearne, J.,
The action of the auditing judge in disallowing a claim upon a bond accompanying a mortgage executed by decedent over 41 years prior to the audit, with no evidence adduced to rebut the presump*28tion that the personal liability of the obligor had been released or discharged, was clearly correct. Piper’s Estate, 208 Pa. 636 (affirming this court in an opinion by Judge Penrose, reported in 12 Dist. R. 443) rules the case, and we are bound thereby. The facts in that case and those now before us were almost identical. Judge Penrose wrote, at page 640:
“Theoretically, the bond is the principal debt and the mortgage the collateral, but in general the reverse is the real relation; and after the lapse of many years, during all of which the creditor has received his interest from the successive purchasers of the mortgaged property, with no suggestion of claim for the principal, though long overdue, from the original debtor on his bond, it may well be presumed that personal liability has been released or discharged.”
The exceptions are dismissed, and the adjudication is confirmed absolutely.